Citation Nr: 1706692	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to December 22, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 22, 2009, for the grant of a 30 percent evaluation for migraine headaches and chronic tension headaches.  

3.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	California Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to August 1991; from July 2003 to October 2003; from May 2005 to September 2006; and from April 2007 to September 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA RO in Portland, Oregon.

While the Veteran originally requested a Board hearing, he withdrew this hearing request in January 2016.  As such, the Board may proceed to adjudicate the claims as done below. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an effective date prior to December 22, 2009, for the grant of a 30 percent evaluation for migraine headaches and chronic tension headaches and entitlement to service connection for a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On April 27, 2009, the Veteran indicated in a Report of General Information that he wanted to file a claim for service connection for an adjustment disorder. 


CONCLUSION OF LAW

The criteria for an effective date of April 27, 2009, for the grant of service connection for PTSD have been met.  See 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's PTSD effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2016); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

Moreover, the Board notes that, for claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant post-service medical records are in the file.  As will be discussed below, some of the Veteran's service records are not in the claims file.  However, as these records are not pertinent to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  The Veteran was provided a pertinent VA examination in January 2010.  The examiner reviewed the claims file, noted the Veteran's assertions, and examined him thoroughly.  The Board finds this examination report and opinion to be thorough and complete, and sufficient to decide this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that an earlier effective date, prior to December 22, 2009, should be assigned for the grant of service connection for PTSD.  In his March 2010 NOD, the Veteran suggested that the effective date should reflect the date that he filed a claim for service connection for an adjustment disorder, April 27, 2009. 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r).

Regulations defining a "claim" were revised, effective March 15, 2014.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The revision eliminated informal claims and required claims on specific forms.  In this case, however, the applicable regulations are those prior to the revision, as this claim has been pending since 2009.  As such, the Board will apply the previous regulations defining a claim. 

Under the previous regulations, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that April 27, 2009, is the correct date for the grant of service connection for PTSD.  There is no basis under the governing legal criteria to establish that he is legally entitled to an effective prior to April 27, 2009.  

The Board notes that an April 27, 2009, Report of General Information reflected that the Veteran wished to file a claim for service connection for an adjustment disorder.  This claim was acknowledged and denied in an August 2009 rating decision.  Subsequently, the Veteran submitted a claim for service connection for PTSD on December 22, 2009.  In a February 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective December 22, 2009, the date of receipt of the PTSD claim.  

As noted above, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  The Board has considered the Veteran's assertion that April 27, 2009, should have been the effective date for the grant of service connection of PTSD, as this is the date that he claimed service connection for an adjustment disorder.  In this case, the Board has also considered the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), addressing the scope of a claim in regard to a claimed disability.  Specifically, in Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  The Veteran's adjustment disorder claim undoubtedly addressed symptoms similar to those he described in his PTSD claim, as both claims were for psychiatric disabilities.  Moreover, the Veteran's December 2009 PTSD claim was received within 1 year of the August 2009 denial of the Veteran's adjustment disorder claim.  Therefore, in consideration of the holding in Clemons, the timing of the Veteran's August 2009 denial and December 2009 claim, the Board finds that it is reasonable to presume that the Veteran's PTSD should be considered within the scope of the Veteran's adjustment disorder claim and that the December 2009 PTSD claim was in essence a continuation of the April 2009 adjustment disorder claim.  As such, the Board finds that the effective date for the Veteran's grant of service connection for PTSD should be April 27, 2009, the date of the Veteran's initial claim for adjustment disorder. 

With regard to the possibility of assigning an effective date prior to April 27, 2009, for the grant of service connection for PTSD, the Board finds that there is no evidence of record documenting a claim for entitlement to service connection for PTSD or another psychiatric disability prior to April 27, 2009.  Moreover, the Veteran has not asserted that he filed a claim for service connection for PTSD prior to April 27, 2009.  As such, an earlier effective date prior to April 27, 2009, is not warranted.   

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, for the reasons stated above, the Board finds that an earlier effective date of April 27, 2009, is warranted for the grant of service connection for PTSD.  The Veteran did not file a claim for entitlement to service connection for PTSD or an adjustment disorder prior to April 27, 2009.  As such, the Board concludes that an earlier effective date prior to April 27, 2009, is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of April 27, 2009, for the grant of service connection for PTSD is granted.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal.  

Specifically, the Veteran underwent a VA TBI examination in January 2010, at which his primary complaint was headaches with associated vertigo.  As the Veteran is already separately service connected for migraine headaches and chronic tension headaches, the RO denied service connection for TBI.

However, a November 3, 2014, letter from VA indicated that the Veteran has had regular drill service over the years, to specifically include 117 days of drill service in 2009.  The claims file contains no records of any kind related to this service or any medical records at all from 2009 to the present.  As such, in order to verify whether the Veteran has any current symptoms other than headaches related to a TBI, the Board finds that this issue should be remanded to obtain all service treatment records pertaining to the Veteran's periods of drill service from 2009 to the present, as well as any other available VA or private treatment records.

Moreover, while the claims file contains service treatment records from the Veteran's May 2005 to September 2006 period of service, the claims file does not contain service treatment records from the other periods of active duty service.  As such, attempts should be made to obtain these records as well.
With regard to the Veteran's claim for entitlement to an effective date prior to December 22, 2009, for the grant of a 30 percent evaluation for migraine headaches and chronic tension headaches, the Board notes that, where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).  

In this case, as noted above, the Veteran participated in 117 days of drill service during the year preceding the December 22, 2009, claim.  No records of this service have been associated with the claims file.  As such, this issue must be remanded as well in order to review all potential medical records from 2009. 

Finally, the Board notes that the Veteran indicated in his December 2009 claim that he planned to seek treatment at the Salem Vet Center.  It is unclear whether the Veteran actually sought this treatment.  However, attempts should be made to obtain any potentially relevant records from the Salem Vet Center, in the event that such records exist.

Accordingly, the case is REMANDED for the following action:

1. Obtain service treatment records from the following periods: (1) July 1991 to August 1991; (2) July 2003 to October 2003; (3) May 2005 to September 2006; (4) April 2007 to September 2008; and (5) 2009 to the present, to specifically include treatment records from periods of drill service from the appropriate service organization(s).  All efforts to obtain the records should be documented in the claim file.  

2. Send to the Veteran a letter requesting that he identify all of the healthcare providers, locations and dates of treatment, by both private and VA physicians, who treated him for TBI, and chronic tension and migraine headaches.  Request that he provide authorization to enable the RO to obtain any outstanding, pertinent private and VA medical records, as needed.  The RO should then obtain all identified records.  Associate any records received, including negative responses, with the claims file.

3. Obtain all available treatment records from the Salem Vet Center from 2009 to the present for treatment of a TBI and/or headaches.

4. Conduct any additional development deemed necessary based on newly received evidence, to include the ordering of a new VA examination.

5. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.







	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


